Citation Nr: 1219430	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Evaluation of posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2.  Evaluation of PTSD, rated as 10 percent disabling prior to July 10, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in January 2009 the Veteran submitted a claim for an earlier effective date for his service connected PTSD.  In an August 2009 rating decision, his claim was denied.  He expressed disagreement with the decision in June 2010.  In a March 2011 rating decision, the RO granted his claim.  It was found that an earlier effective date for service connection for PTSD was warranted based on clear and unmistakable error (CUE).  The Veteran was granted service connection for PTSD rated as 10 percent disabling, effective October 17, 1989 and an evaluation of 70 percent disabling, effective July 10, 2001.  

In a May 2012 letter to the Board, the Veteran expressed that he understood the 70 percent rating but that a rating of at least 30 or 50 percent disabling was warranted from 1989 based on his circumstances.  The Veteran has expressed disagreement with the 10 percent rating for PTSD assigned from October 17, 1989.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of a rating higher than 70 percent disabling for PTSD.  In his October 2008 VA Form 9 Substantive Appeal, he expressed that he wanted a BVA hearing at the local RO before a member of the Board.  In January 2009, he withdrew his request for hearing but in June 2010 he resubmitted his VA Form 9 which indicated that he wished to appear for a hearing.  In correspondence received in May 2012, the Veteran expressed that he wished to appear at a hearing before a Veterans' Law Judge via videoconference at the local RO.  In light of the request for a hearing, a remand is warranted to afford the Veteran a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


